Citation Nr: 1131102	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  09-10 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for paroxysmal atrial fibrillation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1963 to August 1967.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Boston, Massachusetts, which denied the Veteran's claim.

In November 2010, the Veteran presented sworn testimony during a personal hearing in Boston, Massachusetts, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the Veteran is currently diagnosed with paroxysmal atrial fibrillation.

2.  The competent medical and other evidence of record serves to establish continuity of the Veteran's paroxysmal atrial fibrillation after military service.


CONCLUSION OF LAW

The Veteran's currently diagnosed paroxysmal atrial fibrillation was incurred in military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts entitlement to service connection for paroxysmal atrial fibrillation, which he contends is due to his military service.

The Board will discuss certain preliminary matters and then render a decision as to the pending claim.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the Veteran regarding his service connection claim in January 2008.  The Board need not, however, discuss the sufficiency of either the VCAA notice letter or VA's development of the claim in light of the fact that the Board is granting said claim.  Thus, any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefits sought on appeal.

The Board observes that all due process concerns have been satisfied.  See 
38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative and, as indicated above, testified at a personal hearing before the undersigned.

Accordingly, the Board will proceed to a decision.



Relevant law and regulations

Service connection - in general

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Presumption of soundness

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2008).

Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).


Continuity of symptomatology

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2010).

The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b) (2010).

Standard of review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Initial matter - presumption of soundness

The Board recognizes that the Veteran's August 1963 service enlistment examination noted "shortness of breath, palpitations, and chest pain occasionally with sinus exertion."  However, this self-report of symptoms is insufficient evidence to overcome the presumption of soundness.  See 38 C.F.R. 3.304(b) (2010); see also Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a layperson's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1995) (supporting medical evidence is needed to establish the presence of a preexisting condition).  Crucially, the August 1963 enlistment examiner did not document any continuing diagnosis related to these symptoms.  Moreover, he noted that aside from evidence of circumcision, the Veteran exhibited "[n]o additional defects" and was "[f]it for military service."

In short, there is no "clear and unmistakable evidence" that the Veteran's paroxysmal atrial fibrillation existed prior to service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner, supra.  The presumption of soundness upon enlistment has therefore not been rebutted.  See 38 U.S.C.A. § 1111 (West 2002); see also Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991); 38 C.F.R. § 3.304(b) (2008).

Accordingly, the Board will apply the statutory presumption of soundness on enlistment.  

Analysis

In order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus between the first two elements.  See Shedden, supra.

As to element (1), it is undisputed that the Veteran is currently diagnosed with paroxysmal atrial fibrillation.  See, e.g., the VA examination report dated February 2008.  Accordingly, element (1), current disability, is satisfied.

As to element (2), in-service injury or disease, the Veteran has asserted that he experienced recurrent episodes of paroxysmal atrial fibrillation during his military service, which continued thereafter.  See the November 2010 Board hearing transcript, pg. 4.  Initially, the Board notes that by the Veteran's own assertion, the current disability was not diagnosed until 1975.  See id. at 6.  As such, the Veteran's contentions are essentially that he has been experiencing similar symptomatology since his period of military service.  With respect to these contentions, service treatment records document the Veteran's complaints of "pain in chest - August 1965" and "high blood pressure."  See the pre-operation check-list dated October 1965.  Also in October 1965, the Veteran sought treatment for complaints of "elevated blood pressure, chest pains, and palpitation after extreme exertion."  He was treated for tachycardia in June 1965, but electrocardiogram tracing performed at that time was absent any indication of abnormalities.  In the July 1967 service separation examination, the examiner noted the Veteran's report that "he has occasional 'dizzy spells.'  Has never fainted.  Work-up in 1963 was completely normal . . . Shortness of breath, chest pains, palpitation, are related to above."  Accordingly, element (2) is satisfied to that extent. 

Regarding the third element, medical nexus, the record contains no medical opinion linking the Veteran's current paroxysmal atrial fibrillation with his in-service symptomatology.  However, after reviewing the claims folder, the Board believes that service connection may be granted based on continuity of symptomatology.  See 38 C.F.R. § 3.303(b), discussed above.

The Veteran has argued that he experienced symptoms of paroxysmal atrial fibrillation during his military service which has continued since his discharge.  See, e.g., November 2010 Board hearing transcript.  The Board has no reason to disbelieve the Veteran's contentions.  While the Board notes that laypersons without medical training are not qualified to render medical opinions regarding matters such as diagnosis, onset, and etiology of disease, which call for specialized medical knowledge, they are allowed to report on observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), cf. Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Crucially, the undersigned found the Veteran's statements regarding his continuity of symptomatology since service discharge to be credible as to the pending claim.

Moreover, the Veteran's statements concerning continuity of symptomatology are corroborated by the statement and testimony of his spouse.  Specifically, the Veteran's spouse submitted a statement dated April 2009 in which she indicated that she had been married to the Veteran since April 1967, having dated for two years prior.  She further related an April 1967 episode in which the Veteran was home on leave to be married and complained of "irregular and rapid heartbeat that left him breathless."  See id.  The Veteran's spouse also testified to the chronic nature of the Veteran's symptoms and persuasively stated that the Veteran exhibited similar symptomatology on "numerous occasions" following his military discharge and ultimately received medical treatment for a specific episode in 1975.  See the November 2010 Board hearing transcript, pgs. 5-6.

The statements of the Veteran and his spouse are somewhat corroborated by the medical evidence of record.  Notably, a July 1984 private treatment record documented the Veteran's "complaints of palpitations" and noted a diagnosis of atrial fibrillation.  The record also indicated that the Veteran reported "history of previous episode of 'fast heart rate' in 1975 for which he took Lanoxin."  Additionally, paroxysmal atrial fibrillation was first noted in June 1996.  Private treatment records document continuing treatment for this diagnosis.  See the private treatment records dated July 2004 and May 2007.  In a statement dated March 2009, the Dr. W.L.H. reported that the Veteran had a continuing diagnosis of paroxysmal atrial fibrillation, which is a "chronic condition."

The Board recognizes there is, of record, a February 2008 VA medical opinion which indicates that the Veteran's paroxysmal atrial fibrillation was not incurred in his military service.  However, the Board finds that this opinion is outweighed by the medical evidence of record demonstrating continuity of symptomatology.  

When viewed as a whole, the evidence, to include post-service treatment reports as well as the competent and credible lay statements of the Veteran and his spouse, illustrate that the Veteran has suffered from chronic paroxysmal atrial fibrillation during service and continuing after his military service discharge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  Continuity of symptomatology is therefore established.  The benefit sought on appeal is accordingly allowed.


ORDER

Entitlement to service connection for paroxysmal atrial fibrillation is granted.




____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


